DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lakhani (US20110210557, “Lakhani”) in view of Clayton et al.  (WO2013110140, “Clayton”) and Lagerweij et al. (US20130049372, “Lagerweij”).
Re claim 1, Lakhani discloses a water wheel generator assembly comprising: 
a first cover plate (figs 2 & below) and a second cover plate (figs 2 & below) connected to a housing 10 (figs 2 & below) that form a shell having a cavity 11 (fig 2); 

a through shaft 18 (fig 2, para [0043]) received through the first shell bearing and a second shell bearing (figs 2 & below, para [0043] & [0047]); 
a generator (fig 2, para [0043], includes 13, 15 & 16) mounted to the through shaft 18 within the cavity 11 (fig 2); and 
a drive shaft 14 (fig 2, para [0043]) connected to the first cover plate at a first end of the drive shaft 14 (figs 2 & below) and the generator at a second end of the drive shaft 14 (figs 2 & below) such that the drive shaft 14 extends to and between the first cover plate and the generator (figs 2 & below, para [0043] & [0047]). 

    PNG
    media_image1.png
    612
    696
    media_image1.png
    Greyscale


the first shell bearing positioned in an opening in the first cover plate and the second shell bearing positioned in an opening in the second cover plate; 
the drive shaft connected to the first shell bearing at a first end of the drive shaft and the generator at the second end of the drive shaft such that the drive shaft extends to and between the first shell bearing and the generator; and 
the drive shaft overlaps the shell bearing in the axial direction.
Clayton discloses a first bearing 80 (figs 1 & below, para [0064], discloses magnetic bearings 80 but teaches mechanical bearings can be employed-see para [0033]) positioned in a first opening in the rotating body 70 (figs 1 & below, para [0061]) and the second bearing 80 positioned in a second opening in the rotating body 70 (figs 1 & below); 
a portion of the rotating body 70 (figs 1 & below, para [0061]) is connected to the first bearing 80 at a first end of the portion of the rotating body 70 (figs 1 & below, para [0064]) and the generator 200 at the second end of the portion of the rotating body 70 (figs 1 & below, para [0061]) such that the portion of the rotating body 70 extends to and between the first bearing 80 and the generator 200 (figs 2 & below); and
providing additional bearing 80 at the opening of the generator 200 (figs 1 & below).

    PNG
    media_image2.png
    569
    906
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second shell bearings of Lakhani so the first shell bearing is positioned in an opening in the first cover plate and the second shell bearing is positioned in an opening in the second cover plate, as disclosed by Clayton for first and second openings in the rotating body 70; and configure the drive shaft of Lakhani to be connected to the first shell bearing at a first end of the drive shaft and the generator at the second end of the drive shaft such that the drive shaft extends to and between the first shell bearing and the generator, as disclosed by Clayton for the portion of the rotating body 70; in order to facilitate rotation of the shell, as taught by Clayton (para [0064]), as well as provide additional support of the shell and generator by providing two bearings at each side of the shell and generator, as demonstrated by Clayton (fig 1).
Lagerweij discloses the drive shaft 11 (figs 2-3, para [0025], 11 is hollow tube that rotates w/ rotor hub 6 to drive generator rotor 20) overlaps the bearings 14, 15 in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the drive shaft of Lakhani in view of Clayton to includes shoulders so the drive shaft overlaps the shell bearing in the axial direction, as disclosed by Lagerweij, in order to properly space and position the first and second shell bearings with respect to the additional bearings in the openings of the generators, as taught by Lagerweij (para [0027]).
Re claims 14 and 18, Lakhani in view of Clayton and Lagerweij disclose claim 1 as discussed above. Lakhani further discloses an outer rotor 16 (fig 2, para [0042]) positioned around and rotatably mounted to a stator 15 (fig 2, para [0042]), wherein the through shaft 18 extends through the rotor 16 and the second end of the drive shaft 14 connects to the rotor 16 (fig 2).
Lakhani is silent with respect to: 
at least one drive shaft bearing positioned within the drive shaft, wherein the at least one drive shaft bearing is configured to facilitate rotation around the through shaft; and
the outer rotor having a pair of rotor bearings positioned around and rotatably mounted to a stator, wherein the through shaft extends through the pair of rotor bearings and the second end of the drive shaft connects to one of the pair of rotor bearings.
Clayton discloses the outer rotor (fig 1, para [0063], outer rotor includes 78, 184-186 & 178) having a pair of rotor bearings 80 (fig 1, rotor bearings 80 positioned in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor and drive shaft of Lakhani in view of Clayton and Lagerweij so the outer rotor having a pair of rotor bearings positioned around and rotatably mounted to a stator, wherein the through shaft extends through the pair of rotor bearings and the second end of the drive shaft connects to one of the pair of rotor bearings, as disclosed by Clayton for the portion of the rotating body 70, in order to facilitate rotation of the shell, as taught by Clayton (para [0064]), as well as provide additional support of the shell and generator by providing two bearings at each side of the shell and generator, as demonstrated by Clayton (fig 1).
Lakhani in view of Clayton and Lagerweij do not disclose at least one drive shaft bearing positioned within the drive shaft, wherein the at least one drive shaft bearing is configured to facilitate rotation around the through shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the drive shaft of Lakhani in view of Clayton and Lagerweij with at least one drive shaft bearing positioned within the drive shaft, wherein the at least one drive shaft bearing is configured to facilitate rotation around the through shaft, since it would be common sense that providing additional bearing between the shell bearings and the rotor bearing will provide additional rotational support of the rotor and shell around the through shaft. Specifically Lakhani in 
Re claim 15, Lakhani in view of Clayton and Lagerweij disclose claim 1 as discussed above. Lakhani is silent with respect to the drive shaft is connected to a rotor bearing of the generator.
Clayton discloses the portion of rotating body 70 is connected to a rotor bearing 80 of the generator 200 (figs 1 & above for claims 1 & 14, para [0063], rotor formed by 78, 184-186 & 178; & rotor bearing 80 positioned in opening of 184 same as bearing of rotating body bearing of claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the drive shaft of Lakhani in view of Clayton and Lagerweij, to be connected to a rotor bearing of the generator, as disclosed by Clayton for the portion of the rotating body 70; in order to facilitate rotation of the shell, as taught by Clayton (para [0064]), as well as provide additional support of the shell and generator by providing two bearings at each side of the shell and generator, as demonstrated by Clayton (fig 1).
Re claim 17, Lakhani in view of Clayton and Lagerweij disclose claim 1 as discussed above. Lakhani is silent with respect to the second end of the drive shaft connects to a rotor bearing of the generator.
Clayton discloses the second end of the portion of rotating body 70 connects to a rotor bearing 80 of the generator 200 (figs 1 & above for claims 1 & 14, para [0063], rotor formed by 78, 184-186 & 178; & rotor bearing 80 positioned in opening of 184 same as bearing of rotating body bearing of claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the drive shaft of Lakhani in view of Clayton and Lagerweij, so second end of the drive shaft connects to a rotor bearing of the generator, as disclosed by Clayton for the second end of the portion of the rotating body 70; in order to facilitate rotation of the shell, as taught by Clayton (para [0064]), as well as provide additional support of the shell and generator by providing two bearings at each side of the shell and generator, as demonstrated by Clayton (fig 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lakhani in view of Clayton and Lagerweij and in further view of Zambrano et al. (US20130147199, “Zambrano”).
Re claim 2, Lakhani in view of Clayton and Lagerweij disclose claim 1 as discussed above. Lakhani is silent with respect to the through shaft is hollow and configured to receive wiring to connect multiple water wheel assemblies together. 
Clayton discloses the through shaft 76 (fig 1, para [0060]) is hollow (fig 1, para [0066]) and configured to receive wiring 96-98 (fig 1, para [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the through shaft of Lakhani in view of Clayton and Lagerweij to be hollow and configured to receive wiring, as disclosed by 
Lakhani in view of Clayton and Lagerweij disclose claim 2 except for the wiring to connect multiple water wheel assemblies together.
Zambrano discloses wiring (figs 5a-b, para [0035]-[0038], [0049], dc bus connects to male connectors 135 & female connectors 131 of flexible section 137, 138 of respective power generation modules) to connect multiple power generation modules together (figs 1-3, para [0030] & [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the water wheel generator of Lakhani in view of Clayton and Lagerweij with wiring to connect multiple water wheel generators together, as disclosed by Zambrano for power generation modules, in order to provide additional electrical output, as demonstrated by Zambrano (figs 1 & 3, para [0049]), and providing flexible electrical connections between the water wheel generators, as taught by Zambrano (figs 1-3, para [0036]-[0038]).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lakhani in view of Clayton and Lagerweij and in further view of Caron et al. (US3463063, “Caron”).
Re claim 3, Lakhani in view of Clayton and Lagerweij disclose claim 1 as discussed above. Lakhani further discloses the housing 10 having an interior continuous side wall (figs 2 & above for claim 1). 

Caron discloses an internal ridge (fig 5, col 4, lns 30-40 & lns 47-55, formed by 23 & 27) that extends inwardly from opposing ends of the inner surface of the rim 22 of the wheel 11 (fig 5, col 4, lns 30-40 & lns 46-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the interior continuous side wall of Lakhani in view of Clayton and Lagerweij with an internal ridge that extends inwardly from opposing ends of the interior continuous end wall, as disclosed by Caron for an inner surface of the rim of a wheel, in order to provide structural reinforcement for the housing, as taught by Caron for the wheel (col 4, lns 47-49).
Re claims 4, 5 and 6, Lakhani in view of Clayton, Lagerweij and Caron disclose claim 3 as discussed above. Lakhani is silent with respect to:
the internal ridge having a first portion that extends from a first end to a peak and a second portion that extends from a second end to the peak; 
the internal ridge has a triangular profile; and
the internal ridge extends around the internal circumference of the interior continuous end wall. 
Caron further discloses the internal ridge having a first portion that extends from a first end to a peak (figs 5 & below) and a second portion that extends from a second end to the peak (figs 5 & below); 
the internal ridge has a triangular profile (fig 5); and


    PNG
    media_image3.png
    368
    396
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the internal ridge of Lakhani in view of Clayton, Lagerweij and Caron so the internal ridge having a first portion that extends from a first end to a peak and a second portion that extends from a second end to the peak; the internal ridge has a triangular profile; and the internal ridge extends around the internal circumference of the interior continuous end wall, as disclosed by Caron for an inner surface of the rim of a wheel, in order to provide structural reinforcement for the housing, as taught by Caron for the wheel (col 4, lns 47-49).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lakhani in view of Caron.
Re claim 9, Lakhani discloses a water wheel generator assembly comprising: 
a shell 10 (fig 2, para [0043]) having a cavity 11 (fig 2); 

a through shaft 18 (fig 2) received through the shell 10 (fig 2); and 
a generator (fig 2, para [0043], includes 13, 15 & 16) mounted to the through shaft 18 (fig 2). 
Lakhani discloses claim 9 except for: 
an internal ridge that extends inwardly from opposing ends of the interior continuous end wall; and
the internal ridge having a first portion that extends from a first end to a point at a peak and a second portion that extends from a second end to the point at the peak.
Caron discloses an internal ridge (fig 5, col 4, lns 30-40 & lns 47-55, formed by 23 & 27) that extends inwardly from opposing ends of the inner surface of the rim 22 of a wheel 11 (fig 5, col 4, lns 30-40 & lns 46-55); and 
internal ridge having a first portion that extends from a first end to a point at a peak (figs 5 & above for claims 4-6) and a second portion that extends from a second end to another point at the peak (figs 5 & above for claims 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the interior continuous side wall of Lakhani in view of Price with an internal ridge that extends inwardly from opposing ends of the interior continuous end wall; and the internal ridge having a first portion that extends from a first end to a point at a peak and a second portion that extends from a second end to another point at the peak, as disclosed by Caron for an inner surface of the rim of a wheel, in order to provide structural reinforcement for the shell, as taught by Caron for the wheel (col 4, lns 47-49).
the point at the peak. 
Specifically Caron discloses spider or diaphragm 23 extends radially inside conically shaped member 27 (figs 3 & 5) and has an aperture 24 with bolt holes 26 for mounting the wheel 11 onto a hub (figs 3 & 5, col 4, lns 37-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second portions of the ridge of Lakhani in view of Caron to the same point at the peak, since the shell of Lakhani in view of Caron is support by the through shaft for rotation (fig 2), not the ridge, as disclosed by Caron, therefore Lakhani in view of Caron do not require spider or diaphragm 23 to extend radially inside the conically shaped member 27.
Re claims 10 and 11, Lakhani in view of Caron disclose claim 9 as discussed above. Lakhani is silent with respect to:
the internal ridge has a triangular profile; and 
the internal ridge extends around the internal circumference of the interior continuous side wall.
Caron further discloses the internal ridge has a triangular profile (fig 5); and
the internal ridge extends around the internal circumference of the inner surface of the rim 22 of the wheel 11 (figs 1 & 5, col 4, lns 47-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the internal ridge of Lakhani in view of Caron so the internal ridge has a triangular profile; and the internal ridge extends around the internal circumference of the interior continuous side wall, as disclosed by .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lakhani in view of Caron and in further view of Price.
Re claim 13, Lakhani in view of Caron disclose claim 9 as discussed above. Lakhani is silent with respect to the first end and the second end align with a plurality of weep holes in the first cover plate and the second cover plate.
Price discloses a plurality of slots or weep holes 9 (fig 2) in the first cover plate and the second cover plate (figs 1-3, pg 1, lns 28-29, teaches two generators on each side of barrel; first and second cover plates are  portion of sealed casing 4 w/ 9 in them as seen in fig 2 for each generator). 
Caron discloses the first and second portions of the internal ridge are angled to exclude collection of refuse and the like (col 4, lns 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
configure the first and second cover plates of Lakhani in view of Caron with a plurality of weep holes in the first and second cover plates, as disclosed by Price, in order to cool the generator, as taught by Price (pg 1, lns 21-26); and 
configure the first end and the second of the ridge of Lakhani in view of Caron and Price to align with the plurality of weep holes in the first cover plate and the second cover plate, in order to prevent collection of cooling water, as taught by Caron for collection of refuse and the like (col 4, lns 52-55). Having the weep holes at the first and .

Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive. 
Applicant argues that Sheenhan does not disclose a drive shaft or a drive shaft that extends to and between the first bearing and the generator (pg 6, 1st to 3rd full paragraphs). Examiner disagrees.
Sheenhan is not employed to disclose a drive shaft since Lakhani already discloses a drive shaft 14. Sheenhan is employed to show locations of bearing for a water wheel, which Lakhani does not specifically disclose the location of the bearings. 
The structure of the drive shaft 14, generator casing 13 and shell 10 of Lakhani (note that 10, 13 & 14 are fixed to each other so that they all rotate together-see para [0043]) is a similar structure to the body 70 of Sheehan, except that the body 70 is solid and 10, 13 and 14 form a hollow structure 11 (fig 2). So looking to Sheehan for how to position the location of bearings would be obvious since they have similar structure.
Clearly from fig. 2 the portion of 70 extends between and to the first bearing 80 and at least the cavity forming the generator. 
Applicant furthers argues that the modification is illogical since, at best, Sheehan only discloses that bearing 80 be at the distal end of the central shaft 76 (pg 6, 4th full paragraph). Examiner disagrees.

Applicant lastly argues that the interpretation of the body 70 of Sheehan having cover plates is unreasonable (pg 6, 5th full paragraph). This argument is not relevant since Lakhani is employed to disclose cover plates (see claim 1 rejection above). 
Applicant argues that Caron is not analogous art (pg 7, 2nd paragraph pg 8, 1st full paragraph). Examiner disagrees.
Caron teaches providing a cylindrical rim 22 for a wheel with spider 23 and conical member 27 (fig 5, forming the internal ridge) in order to provide structural reinforcement for the wheel (col 4, lns 47-49). Lakhani has a similar structure with the water wheel having a cylindrical housing 10. Since the structures are similar clearly the applying the spider 23 and conical member 27 to the water wheel housing 10 of Lakhani will have the same effect of reinforcing the structure. Since they are both cylindrical wheels, they are analogous art. Additionally Caron teaches providing 23 and 27 provides a ballast space (col 4, lns 48-53) which would help to adjust the buoyancy of the water wheel of Lakhani. 
Applicant argues that the bearings 80 in openings of 184 and 185 of Sheehan are not mounted on the stator (pg 8, last paragraph). Examiner disagrees.

Applicant further argues that it would not be common sense to add additional bearings between the drive shaft and the through shaft (pg 9, 1st to 2nd paragraphs). Examiner disagrees.
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Adding additional bearing is just replication of the bearings already disclosed. Additionally without any stated criticality it would have been an obvious choice of design to one of ordinary skill in the art to add additional bearings for further rotational support.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Upon further consideration of claim 7 it does not appear that one in the art would specifically position weep holes 9 of Price to align with the first and second ends of the internal ridge of Lakhani in view of Clayton, Lagerweij and Caron. Price teaches the holes 9 are for cooling the generator (pg 1, lns 23-26) and shows the holes 9 near the generator so the water has to travel over the generator case so that the water cools the generator. By positioning the weep holes in Lakhani to be aligned with ends of the internal ridge, the holes would then be located farther from the generator housing 13 (fig 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834